internal_revenue_service department of the treasury index numbers washington dc number release date person to contact telephone number refer reply to cc dom it a 3-plr-100548-00 date date legend entity city state dear this is in response to the private_letter_ruling request dated date that you submitted on behalf of entity you have supplemented the ruling_request with correspondence dated date entity requested the following rulings issue sec_1 entity is an integral part of city a political_subdivision of state and its income is therefore not subject_to federal income_taxation charitable_contributions to entity are deductible under sec_170 of the internal_revenue_code as contributions to an entity described in sec_170 as an integral part of a political_subdivision of state entity is exempt from the filing_requirements of sec_6033 of the code conclusions plr-100548-00 entity is an integral part of city and entity’s income is not subject_to federal_income_tax charitable_contributions to entity are deductible under sec_170 of the internal_revenue_code as contributions to an entity described in sec_170 as an integral part of a political_subdivision of state entity is exempt from the filing_requirements of sec_6033 of the code facts city is for purposes of state law a political_subdivision of state entity was established by ordinance of the city council of city entity is a state nonprofit corporation entity was formed to lessen the burdens of government of city by receiving title from city to certain real_property adjacent to the main reservoir serving city’s residents and by overseeing the development of the property in a manner that protects the water supply of city city had acquired title to the realty as part of the acquisition of the reservoir the city council of city appoints entity’s directors unless city designates otherwise the appointees are pursuant to entity’s organizing documents the following employees of city the director of utilities the assistant city manager the director of financial services the manager of engineering services and the director of neighborhood and business development the city council may remove any director at any time with or without cause the following persons serve as officers of entity director of utilities is president finance director is vice-president and treasurer and director of neighborhood and business development is secretary the organizing documents of entity provide that no part of the net_earnings of entity shall inure to the benefit of any director or officer of entity or any other private individual also any and all property that may be owned by entity is and shall always be exclusively and irrevocably dedicated to the exempt purposes of entity the initial capitalization of entity consists of real_property transferred to entity by city city will be the source of all funds necessary for the conduct by entity of its activities entity’s organizational documents provide that upon its dissolution after its liabilities have been discharged or provided for its remaining assets shall be transferred to city entity states that it was created by city to i serve as city’s designee to receive title to the real_property ii perform such studies as may be necessary to plan for the development of the property in a manner which protects the water supply of city iii retain consultants to formulate a development plan for the property which is acceptable plr-100548-00 to city and iv oversee the development in a manner which is consistent with protection of city it is anticipated that the property will eventually be conveyed to city by entity unless a determination is made by city that entity should retain title to the property as lessor under long-term ground leases of the property for development purposes issue sec_1 and law and analysis sec_1_103-1 of the income_tax regulations refers to the term political_subdivision as denoting any division of any state_or_local_government unit that is a municipal corporation or that has been delegated the right to exercise part of the sovereign power of the unit income of an integral part of a state or political_subdivision of a state is not taxable absent specific statutory authorization see revrul_87_2 1987_1_cb_18 sec_511 of the code gcm c b xiv-1 superseded by revrul_71_131 1971_1_cb_28 whether an enterprise is an integral part depends on facts and circumstances such as the state’s degree of control_over the enterprise and its financial commitment to the enterprise if an enterprise is an integral part of a state it will not be treated as a separate_entity for federal tax purposes though it may have been formed as a separate_entity under state law sec_301_7701-1 of the procedure and administration regulations city formed entity for its own purposes city has made a substantial financial commitment to entity by transferring significant realty to entity and assuming responsibility for entity’s ongoing funding city retains complete control_over entity because city’s council may remove entity’s directors at any time city retains control_over the daily operations of entity by its power to fund entity’s operations therefore entity is an integral part of city and entity’s income is not subject_to federal_income_tax the taxpayer has requested a ruling that as an integral part of a political_subdivision of the state it is exempt from the filing_requirements of sec_6033 of the code sec_6033 does not apply to entity because sec_6033 applies only to organizations recognized as exempt from federal income_taxation under sec_501 moreover the return-filing requirements of sec_6012 do not apply to states or their political subdivisions issue plr-100548-00 sec_170 of the code provides subject_to certain limitations a deduction for contributions or gifts to or for_the_use_of organizations described in sec_170 payment of which is made within the taxable_year sec_170 of the code states that the term charitable_contribution includes a contribution or gift to or for_the_use_of a state a possession_of_the_united_states any political_subdivision of a state or any possession_of_the_united_states the united_states or the district of columbia but only if the contribution is made for exclusively public purposes see eg revrul_79_323 1979_2_cb_106 holding that amounts contributed to an industrial commission established by a state legislature for exclusively public purposes are deductible under sec_170 entity was formed to lessen the burdens of government of city by receiving city’s title to the real_estate adjacent to the main reservoir serving city’s residents and overseeing the development of the property in a manner that protects the water supply of city this purpose is an exclusively public purpose required by sec_170 for contributions to a state or a political_subdivision of a state since we have concluded in our discussion of issue that entity is an integral part of city which is a political_subdivision of state contributions or gifts to or for_the_use_of entity are contributions or gifts to or for_the_use_of an entity described in sec_170 of the code accordingly contributions or gifts to or for_the_use_of entity are to or for_the_use_of a political_subdivision of state and are for exclusively public purposes and are therefore generally deductible under sec_170 to the extent otherwise provided under sec_170 sec_170 of the code provides limitations on the amount that an individual can deduct for charitable_contributions in a taxable_year sec_170 provides that any charitable_contribution to a governmental_unit referred to in sec_170 is allowed to the extent that the aggregate of such contributions does not exceed percent of the taxpayer's contribution_base for the taxable_year since entity is an integral part of a political_subdivision of state entity is a governmental_unit described in sec_170 of the code therefore charitable_contributions to entity are deductible under sec_170 of the internal_revenue_code as contributions to an entity described in sec_170 no opinion is expressed about the federal_income_tax treatment of the transaction under other provisions of the code the above rulings are directed only to the taxpayer who requested them sec_6110 of the code provides that these rulings may not be used or cited as precedent plr-100548-00 enclosure copy for sec_6110 purposes sincerely acting assistant chief_counsel income_tax accounting by karin g gross senior technician reviewer branch
